On Petition for Rehearing.
The right accorded the appellant by the decree of October 3, i910, from which the appeal is taken, to intervene and be heard on the question of the distribution of the proceeds of the sale of the mortgaged property, seems, upon further examination, to be limited thereby to the question of priority as between the first and collateral trust bondholders only; whereas, for the reasons stated in our opinion filed in the cause, the appellant, not having been either a party to the suit or represented therein, is entitled to be heard upon the question of the priority of the first mortgage lien over any and all other liens. The judgment of affirmance of the decree of October 3, 1910, directed by the 'opinion of this court filed herein, is therefore so modified as to direct that the above-mentioned limitation contained in the decree appealed from, to wit, that of October 3, 1910, be stricken out, and the said decree be so modified as to afford the appellant, on his intervention therein provided for, the right to be heard on the question of the priority of the lien of the first mortgage over any and all other liens; and, as so modified, the decree appealed from will stand affirmed.
The petition for rehearing is denied.